DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claims 9-16,the anion exchange stationary phase “formed by” the steps as claimed are product-by-process limitations. MPEP § 2113 states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, the structure implied by the process steps of Claims 9-16 will be considered when assessing patentability of Claims 9-16. However, the Applicant should note that “the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). See MPEP § 2113(II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al (US 2012/0231195).
With regard to Claim 1, Pohl et al (Pohl) discloses a new design for high capacity stationary phases for dianion selective ion chromatography (Abstract). 
With regard to a), Pohl discloses an anion exchange stationary phase (Title, Abstract) comprising a) negatively charged substrate particles ([0019]). 

However, Pohl is silent to the base condensation layer comprising 2) polyethylene oxides.
The instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous other compounds containing two or more epoxy groups may be used as the diepoxide compound. Therefore, the base condensation layer of modified Pohl comprises 2) polyethylene oxides.
The instant specification at [0002] and [0003] states that the base condensation layer is formed by reacting polyethylene glycol diglycidyl ether with a primary amine to form the claimed base condensation polymer layer, including hydroxyl group, wherein at least a portion of the hydroxyl groups are spaced from the quaternary amines by two carbons.

With regard to c), Pohl discloses c) one or more alkylamine condensation polymer layers covalently attached to the base condensation polymer layer at the quaternary amine of that layer, the alkylamine condensation polymer layers comprising 2) hydroxy groups, wherein at least a portion of the hydroxy groups are spaced from the quaternary amines by two carbons and 3) quaternary amines ([0020], [0068], Figure 7, the reaction of a diepoxide with polytertiary amine (alkylamine) as shown in Figure 7 produces hydroxy groups and quaternary amines as claimed, wherein at least a portion of the hydroxy groups are spaced from the quaternary amines by two carbons). 
However, modified Pohl is silent to the one or more alkylamine condensation polymers layers comprising 1) polyethylene oxides.
As above, the instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether 
With regard to d), Pohl discloses that termination of polymer growth can be accomplished by a final reaction step with tertiary amine containing compounds and polyfunctional compound ([0123], [0125]). Pohl discloses that a polytertiary amine may be 1,3-bis(dimethylamino)-2-propanol ([0117]), suggesting that 1,3-bis(dimethylamino)-2-propanol may be used in the terminating condensation layer. As a result, with 1,3-bis(dimethylamino)-2-propanol as the polytertiary compound, and a diepoxide as the polyfunctional compound, the terminating condensation layer comprises 2) hydroxyl groups, wherein at least a portion of the hydroxy groups are spaced from the quaternary amines by two carbons, and 3) quaternary amines, wherein the quaternary amine comprises two alkyl alcohols, wherein the alcohols are spaced from the quaternary amines by two carbons (Figure 7, [0068]).
However, modified Pohl is silent to the terminating condensation layer comprises 1) polyethylene oxides.
As above, the instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). 
With regard to Claim 2, Pohl discloses wherein there is one alkylamine condensation polymer layer ([0062], in one embodiment, a first reactive quaternary amine condensation polymer layer is formed).
With regard to Claim 3, Pohl discloses wherein there are two alkylamine condensation polymer layers ([0064], other embodiments may include two or more reactive quaternary amine condensation polymer layers that are formed).
With regard to Claims 4 and 5, Pohl discloses wherein the quaternary amines in the terminating condensation layer comprises an alkyl group (Claim 4), wherein alkyl group is a methyl group (Claim 5) ([0117], [0125]), 1,3-bis(dimethylamino)-2-propanol includes methyl groups attached to the amino group which becomes the quaternary amine).
With regard to Claim 6, modified Pohl is silent to wherein the alkyl group is an ethyl group.
Pohl discloses that the condensation polymers formed from the ditertiary amines in which the linker between the two tertiary amines is at least two carbons in length can provide baseline resolution of sulfate and sulfite ions ([0018]). In addition, Pohl discloses that the linker may be a substituted alkyl ([0077]), suggesting an ethane linker 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the quaternary amines in the terminating condensation layer of modified Pohl comprises an ethyl group, since Pohl discloses that the condensation polymers formed from the ditertiary amines in which the linker between the two tertiary amines is at least two carbons in length can provide baseline resolution of sulfate and sulfite ions.
With regard to Claims 7 and 8, Pohl discloses that the size of the polyfunctional compounds may vary over a wide range, with molecular weights of small polymeric compounds ranging from 234 to 10,000. Therefore, the polyethylene oxide of modified Pohl may have a molecular weight range of from about 150 to about 1000 (Claim 7), or from about 400 to about 600 (Claim 8). 
With regard to Claim 9, Pohl et al (Pohl) discloses a new design for high capacity stationary phases for dianion selective ion chromatography (Abstract). 
With regard to a), Pohl discloses an anion exchange stationary phase formed by forming a base condensation layer by reacting diethylene glycol diglycidyl ether with a primary amine on negatively charged substrate particles (Title, Abstract, [0019], [0068], [0128], Figure 7, a basement condensation layer attached to the negatively charged substrate particles, the basement layer is formed from a condensation polymerization of a primary amine with a polyfunctional compound, e.g., a diepoxide; the diepoxide may be ethylene glycol diglycidyl ether, diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups.

 Nevertheless, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous other compounds containing two or more epoxy groups may be used as the diepoxide compound. 
With regard to b), Pohl discloses forming one or more alkylamine polymer condensation layers on the base condensation layer by conducting one or more reaction cycles, wherein the reaction cycle comprises treating with diethylene glycol diglycidyl ether followed by treating with alkylamine ([0020], the stationary phase includes at least a first quaternary amine layer formed by condensation polymerization of at least one polytertiary amine (alkylamine) with at least one polyfunctional compound containing amine-reactive functional groups; this layer is attached to and grows out of the basement layer; the polyfunctional moiety may be a diepoxide; [0128], the diepoxide may be ethylene glycol diglycidyl ether, diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups).  
However, modified Pohl is silent to the diethylene glycol diglycidyl ether being a polyethylene glycol diglycidyl ether.
 Nevertheless, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol 
With regard to Claim 12, Pohl discloses wherein there is one alkylamine condensation polymer layer ([0062], in one embodiment, a first reactive quaternary amine condensation polymer layer is formed).
With regard to Claim 13, Pohl discloses wherein there are two alkylamine condensation polymer layers ([0064], other embodiments may include two or more reactive quaternary amine condensation polymer layers that are formed).
With regard to Claims 15 and 16, Pohl discloses that the size of the polyfunctional compounds may vary over a wide range, with molecular weights of small polymeric compounds ranging from 234 to 10,000. Therefore, the polyethylene oxide of modified Pohl may have a molecular weight range of from about 150 to about 1000 (Claim 7), or from about 400 to about 600 (Claim 8).
With regard to Claim 17, Pohl et al (Pohl) discloses a new design for high capacity stationary phases for dianion selective ion chromatography (Abstract). 
With regard to a), Pohl discloses an anion exchange stationary phase (Title, Abstract) comprising a) negatively charged substrate particles ([0019]). 
With regard to b), Pohl discloses b) a base condensation layer attached to the negatively charged substrate particles, the base condensation polymer comprising 1) quaternary amines ([0019], [0068], Figure 7, the basement layer is formed from a condensation polymerization of a primary amine with a polyfunctional compound, e.g., a diepoxide; Figure 7 shows the quaternary amine in the basement layer).

The instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous other compounds containing two or more epoxy groups may be used as the diepoxide compound. Therefore, the base condensation layer of modified Pohl comprises 2) polyethylene oxides.
The instant specification at [0002] and [0003] states that the base condensation layer is formed by reacting polyethylene glycol diglycidyl ether with a primary amine to form the claimed base condensation polymer layer, including hydroxyl group, wherein at least a portion of the hydroxyl groups are spaced from the quaternary amines by two carbons.
Since modified Pohl comprises reacting polyethylene glycol diglycidyl ether with a primary amine, modified Pohl comprises the claimed 3) hydroxyl groups, wherein at least a portion of the hydroxyl groups are spaced from the quaternary amines by two carbons. See also Figure 7, [0068] of Pohl.

However, modified Pohl is silent to the one or more alkylamine condensation polymers layers comprising 1) polyethylene oxides.
As above, the instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous other compounds containing two or more epoxy groups may be used as the diepoxide compound. Therefore, the one or more alkylamine condensation polymer layers of modified Pohl comprises 1) polyethylene oxides.

However, modified Pohl is silent to the terminating condensation layer comprises 1) polyethylene oxides.
As above, the instant specification at [0042] states that polyethylene glycol diglycidyl ether is used to form polyethylene oxides in the condensation polymer layers of the invention.
Pohl discloses that the polyfunctional compound may be a diepoxide ([0019]) and provides examples of ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether, and numerous other compounds containing two or more epoxy groups ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diepoxide compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous other compounds containing two or 
Pohl discloses a method of separating a sample using an anion exchange stationary phase, the anion exchange stationary phase as comprising above. Pohl discloses the method comprising flowing an eluent through a chromatography column, the chromatography column containing the anion exchange stationary phase, in which the eluent comprises a hydroxide; separating at least one analyte from a sample injected into the chromatography column and detecting the at least one analyte with a detector ([0163], column of anion exchange stationary phase, potassium hydroxide eluent, sample injected into column, conductivity/electrochemical detector).
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al (US 2012/0231195), as applied to the claims above, and in further view of Dow Chemical Co. (GB 700,470) or Itagaki (US 4,495,250).
With regard to Claims 10, 11, and 14, modified Pohl discloses all the limitations in the claims as set forth above. Pohl discloses c) forming a terminating condensation layer on the alkylamine polymer condensation layers by treating with diethylene glycol diglycidyl ether followed by treating with a tertiary amine ([0125], [0128]). However, modified Pohl is silent to the diethylene glycol diglycidyl ether being polyethylene glycol diglycidyl ether (Claims 10 and 11).
Nevertheless, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diethylene glycol diglycidyl ether compound of Pohl to be a polyethylene glycol diglycidyl ether, since Pohl explicitly discloses that ethylene glycol diglycidyl ether and diethylene glycol diglycidyl ether and numerous 
However, modified Pohl is silent to the tertiary amine comprising two alkyl alcohols and an alkyl group (Claim 10), wherein the tertiary amine comprising two alkyl alcohols and an alkyl group is methyl diethanolamine (Claim 14). Modified Pohl is silent to treating with a primary or secondary amine, followed by treating with an epoxide (Claim 11).
Nevertheless, methyl diethanolamine is a well-known tertiary amine for use in producing anion exchange particles or resins containing quaternary amine groups from at least Dow Chemical Co. (P3/L120-P4/L25) or Itagaki (C2/L48-52, C4/L48-56).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the tertiary amine of modified Pohl to comprise two alkyl alcohols and an alkyl group (Claim 10), wherein the tertiary amine comprising two alkyl alcohols and an alkyl group is methyl diethanolamine (Claim 14), as taught by Dow Chemical Co. or Itagaki, in order to obtain nothing more than the predictable results of forming a terminating condensation polymer layer on an anion exchange resin comprising quaternary amines.
Furthermore, the instant specification discloses in [0041] that the tertiary amine used in forming the terminating layer may be formed by reaction with a primary amine that is subsequently treated to form a tertiary amine, such as by ethylene oxide or glycidol. One of ordinary skill in the art would note that methyl diethanolamine is created by reacting methylamine with two ethylene oxides. Claim 11 is a product by process claim, such that determination of patentability is based on the product itself, and does Claim 11 is the same product as produced in Claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777